Citation Nr: 0400524	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 9, 
1984 for the grant of service connection for arthritis of the 
dorsal spine on the basis of clear and unmistakable error in 
prior rating decisions.

2.  Entitlement to an increased disability rating for 
residuals of a wound to the left shoulder with retained 
foreign body, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945, including participation in the European 
theater as a tank commander.  He was awarded the Purple Heart 
Medal.

The remote procedural history pertaining to this appeal will 
be set forth in the factual background section below.

This case was last before the Board of Veterans' Appeals (the 
Board) in March 2003, at which time the Board denied the 
veteran's claims of entitlement to earlier effective date for 
the grant of service connection for arthritis of the dorsal 
spine and entitlement to an increased rating for his service-
connected left shoulder disability.

The veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2003, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated October 22, 2003 granted the motion and 
vacated the Board's decision.  This case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

Issue subject to remand

In the remand portion of this decision, the Board will direct 
the Regional Office (RO) to undertake further development and 
adjudicative action with regard to the appealed claim seeking 
entitlement to an increased rating for the left shoulder 
disability.  With regard to that claim, the veteran is 
advised that his appeal is REMANDED to the Regional Office 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify him if further action is required on his part.

Additional issues not presently before the Board

Only the two issues listed on the title page have been 
certified as being on appeal to the Board and were subject to 
the Court's Order of October 2003.  It is noted that the 
Board's decision of March 2003 found that the veteran had 
initiated an appeal as to the issue of entitlement to an 
increased disability rating for arthritis of the dorsal 
spine, currently rated 10 percent disabling, and remanded 
this issue for further processing, to include issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board also determined that action by the 
Board on another appealed issue, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), would be deferred 
pending resolution of the increased rating claim for the 
dorsal spine arthritis disability.  In addition, in the 
Introduction section of its March 2003 decision, the Board 
mentioned, but did not decide, other potential issues that 
had not been formally pursued as claims by the veteran or his 
attorney.

From review of the current record before the Board, it 
appears the increased rating-dorsal spine arthritis 
disability and TDIU issues remain pending at the RO as 
directed by the Board in its March 2003 decision.  Therefore, 
the Board will again refer these matters for all further 
appropriate development and adjudication.  It is not shown 
that any further action has been requested or initiated by 
either the veteran or his attorney with regard to other 
potential issues mentioned in the Introduction section of the 
Board's March 2003 decision.  No further action on these 
matters is required at this time.


FINDING OF FACT

The pleadings submitted by the veteran fail to clearly and 
specifically set forth  alleged errors of fact or law in RO 
decisions, the legal or factual basis for the allegations of 
error, and why the result (the grant of service connection 
for arthritis of the dorsal spine effective from February 9, 
1984) would have been different but for such alleged errors.



CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in any rating decision.  38 C.F.R. 
§ 3.105(a) (2003); Simmons v. Principi, 17 Vet. App. 104 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous final decision having 
been the result of clear and unmistakable error.  See Livesay 
v. Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  See Livesay, 15 Vet. App. at 178.  
As such, an allegation of clear and unmistakable error does 
not actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue of 
entitlement to an effective date prior to February 9, 1984 
for grant of service connection for arthritis of the dorsal 
spine on the basis of clear and unmistakable error in prior 
rating decisions.

In any event, over the course of this appeal the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2003).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issue.

Relevant Law and Regulations

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2003).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  "To prove the existence of clear and unmistakable 
error as set forth in § 3.105(a), the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).

Any claim of clear and unmistakable error must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  The specific allegation of error must 
assert more than merely disagreement with how the facts of 
the case were weighed or evaluated.  In other words, to 
present a valid claim of clear and unmistakable error the 
claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  In order to show that a clear and unmistakable error 
occurred the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

When considering a claim of clear and unmistakable error, the 
determination must be made based on the record and the law in 
existence at the time of the prior, final decision.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)]; Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).

Prior rating decisions which are affirmed by the Board are 
subsumed by the final appellate decision.  See 38 C.F.R. § 
20.1104 (2003); see also Olson v. Brown, 5 Vet. App. 430, 
432-33 (1993).

Factual and procedural background

The veteran's service medical records show that in March 1945 
he incurred a shrapnel wound to the left shoulder, which was 
described as slight with local infiltration.  The wound was 
immediately bandaged and antibiotics were given, but the 
foreign body (shrapnel) was not removed.  The service medical 
records do not show any evidence of infection, complications, 
or prolonged treatment.  On separation from service in 
December 1945 examination revealed a scar on the left 
anterior shoulder, but no other abnormality was found.  The 
service medical records are negative for any complaints or 
clinical findings pertaining to the back.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1945.  He described his disability as a 
penetrating shrapnel injury to the left shoulder.  He made no 
reference to any injury or disability pertaining to the back.  
In a December 1945 rating decision the RO granted service 
connection for gunshot wound scars on the left shoulder and 
forearm, rated as 10 percent disabling.  The veteran was 
notified of the December 1945 decision and did not appeal.

During a December 1948 VA examination the veteran complained 
of pain in the back while working, which prevented him from 
performing heavy work.  Examination revealed a two by three 
centimeter scar on the anterior aspect of the left shoulder, 
with pain just below the left scapula.  Range of motion of 
the arm was normal, and there was no evidence of muscle 
atrophy of the muscles in the arm or shoulder girdle.  In 
July 1948 and January 1949 rating decisions the RO confirmed 
and continued the 10 percent rating that had been assigned.  
The veteran was notified of those decisions and did not 
appeal.

In a January 1956 statement the veteran claimed entitlement 
to service connection for retained shrapnel in the upper 
chest and an increased rating for the residuals of the 
shrapnel wound.  He submitted a January 1956 report from 
R.T.E., M.D., in which the physician indicated that since his 
separation from service the veteran had complained of pain in 
the back in the area of the juncture of the dorsal and lumbar 
spine.  Dr. R.T.E. referenced an X-ray study that had shown 
sclerosis of both sacroiliac joints and a piece of shrapnel 
in the upper chest.

In conjunction with a May 1956 VA medical examination the 
veteran denied having any symptoms in the left shoulder, but 
complained of pain in the chest with heavy work or lifting.  
Examination revealed a healed, one-inch scar on the anterior 
left shoulder that was non-tender and freely movable.  There 
was no impairment of movement in the left shoulder, or any 
subjective complaints.  Examination of the chest wall was 
normal.  The examiner determined, following an X-ray study, 
that the injury to the left shoulder resulted in no residual 
disability, and he was unable to locate any retained shrapnel 
in the chest wall.

In a June 1956 rating decision the RO denied entitlement to 
service connection for shrapnel in the chest and sclerosis of 
the sacroiliac joints, and continued the 10 percent rating 
that had been assigned for the service-connected shoulder 
disability.  The veteran was notified of the RO decision that 
his back disorder was not incurred in service.  He did not 
appeal.

A subsequent X-ray study showed a retained metallic fragment 
in the left axilla, with no bone or joint abnormality.  In a 
July 1956 rating decision the RO re-defined the service-
connected disability as a moderate wound to muscle group I, 
left shoulder, with retained foreign body, and continued the 
10 percent rating that had been assigned.

In a January 1968 report Dr. R.T.E. stated that the veteran 
had been under his care for back problems caused by shrapnel 
wounds in 1945.  The veteran submitted that report in 
February 1968 with his claim for an increased rating or 
pension benefits.

During a March 1968 VA examination the veteran complained of 
pain in the low back while working.  He reported having 
injured his back that winter while shoveling snow, and that 
his physician had recommended that he not return to his 
previous work as a brick layer.  He described the pain as 
below the rib cage on the left side of the back.  A neurology 
examination was normal, and the examination resulted in no 
diagnosis other than the shrapnel wound scar in the area of 
the left shoulder.

The veteran submitted an October 1968 X-ray study of the 
cervical, dorsal, and lumbar spine in October 1968 that 
revealed disc narrowing and minimal osteoarthritis in the 
cervical spine, minimal osteoarthritis and slight scoliosis 
in the lower dorsal spine and a normal lumbar spine.  The RO 
interpreted that submission as a claim for service connection 
for a back disorder, and in an October 1968 rating decision 
the RO denied entitlement to service connection for 
osteoarthritis of the cervical and dorsal spine.  The veteran 
appealed the April and October 1968 decisions.  In a March 
1969 decision the Board denied entitlement to service 
connection for arthritis of the cervical and dorsal spine.  
The Board also increased the rating for the residuals of the 
shrapnel wound from 10 to 20 percent by rating the disability 
as a moderately severe injury to muscle group III.

In February 1984 the veteran submitted an application for 
compensation or pension benefits, in which his claimed 
disabilities included arthritis.  With that application he 
submitted a January 1984 medical report showing that he had 
been treated since October 1977 for degenerative arthritis of 
the upper thoracic spine.  A VA examination in March 1984 
resulted in diagnoses of a scar on the left anterior shoulder 
from a shell fragment wound to muscle group III and a 
retained foreign body, moderate degenerative arthritis of the 
cervical spine, and minimal degenerative arthritis of the 
lumbar spine.  The X-ray study of the spine showed no 
abnormalities in the dorsal segment of the spine.  In an 
April 1984 rating decision, the RO found that degenerative 
arthritis of the cervical and dorsal spine was not related to 
service.  However, the notice informing the veteran of the 
April 1984 decision did not inform him of that determination.

On March 22, 1993, the veteran submitted a request to reopen 
his claim, asserting that the shrapnel wound had caused 
injury to his back.  During a VA examination in April 1993 he 
claimed to have injured his back when he incurred the 
shrapnel wounds in March 1945.  The examination resulted in a 
diagnosis of degenerative disc disease in the lower cervical, 
thoracic, and lumbar spine.

In a January 1994 rating decision the RO denied service 
connection for the back disability, which decision the 
veteran appealed to the Board.  He submitted the report of an 
April 1995 X-ray study of the chest, which revealed a piece 
of shrapnel from the lateral projection.  Following an 
October 1996 remand by the Board, in a January 1997 
supplemental statement of the case the RO determined that the 
X-ray study was not new and material, in that it was 
cumulative of the evidence previously of record.  In a June 
1997 decision the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for arthritis of the 
cervical or dorsal spine.

The veteran appealed the Board's June 1997 decision to the 
Court.  As a result of a joint motion for remand, an October 
1998 Order of the Court vacated the June 1997 decision and 
remanded the appeal to the Board.  The Court vacated the 
decision due to the intervening decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), in which the 
Federal Circuit invalidated the definition of new and 
material evidence that the Board had applied in the June 1997 
decision.

In an April 1999 decision the Board found that new and 
material evidence had been submitted, and reopened the claim 
for service connection for arthritis of the cervical and 
dorsal spine.  The Board then remanded that issue to the RO 
to obtain a medical opinion regarding a nexus between the 
retained shell fragment and the arthritis, and to adjudicate 
the substantive merits of the veteran's claim.

The veteran underwent a VA joints examination in May 1999, 
following which the examiner provided the opinion that the 
arthritis in the veteran's cervical, dorsal, and lumbar spine 
was not related to the shell fragment wound that he incurred 
in service.  The veteran submitted a November 1999 report 
from R.E.W., M.D., in which the physician provided the 
opinion that the veteran's back disability was caused by a 
March 1945 injury to the back, in that the veteran had 
reported that being hit by shrapnel had caused him to 
hyperextend his back and that he had continuing pain since 
then.

The veteran submitted a statement in December 2000 in which 
he reported having injured his back twice during service; 
once when he was knocked unconscious and fell on his back, 
and the second time when he incurred the shrapnel wound and 
hyper-extended his back.  He asserted that these injuries 
caused muscle and ligament damage, and that he had suffered 
back pain ever since.

Based on the evidence shown above, in a May 2001 decision the 
Board granted service connection for arthritis of the dorsal 
spine.  The Board found that the veteran's statements 
regarding an in-service back injury were deemed to be 
evidence of such, in accordance with the provisions 
38 U.S.C.A. § 1154(b) pertaining to injuries incurred by 
combat veterans, and noted that the veteran had been treated 
for back pain within a few years of his separation from 
service.  The Board did not find that the arthritis of the 
dorsal spine was caused by the shrapnel injury to the left 
shoulder area.

In effectuating the Board's May 2001 decision, in June 2001 
the RO assigned a 10 percent rating for dorsal spine 
arthritis, effective December 9, 1993.  The RO later revised 
the effective date to February 9, 1984, based on a finding 
that the veteran's application filed on that date could be 
construed as a claim for service connection; this action was 
accomplished by a rating decision issued in December 2001.

The veteran filed a notice of disagreement in August 2001 
alleging clear and unmistakable error in the current rating 
decision as well as previous rating decisions in failing to 
grant service connection for the dorsal spine arthritis since 
the veteran's first application was filed for VA disability 
benefits in 1945.  Thereafter, a statement of the case was 
furnished to him on this issue, and the record shows that he 
perfected an appeal to the Board with the timely filing of a 
Form 9 substantive appeal in December 2001.

As discussed in the Introduction, the Board denied the 
veteran's claim of entitlement to an earlier effective date 
for service connection for arthritis of the dorsal spine in a 
March 2003 decision.  The veteran appealed to the Court, and 
the case has been returned to the Board pursuant to a Joint 
Motion for Remand, as adopted by the Court. 

The Board's decision of March 2003 was vacated by the Court's 
Order of October 2003 solely on the basis of an intervening 
change in the law, specifically a precedent decision of the 
Court dated in June 2003, Simmons v. Principi, 17 Vet. App. 
104 (2003), which extended the ruling in Disabled American 
Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. Cir. 2000) to RO 
rating decisions challenged on the grounds of clear and 
unmistakable error.

In DAV v. Gober, the Federal Circuit invalidated the rule 
codified at 38 C.F.R. § 20.1404(b) regarding the pleading 
requirements for a motion alleging clear and unmistakable 
error in a Board decision.  The former section 20.1404(b) 
invalidated by DAV v. Gober provided that the Board could 
deny a motion alleging clear and unmistakable error in a 
prior Board decision which failed to clearly and specifically 
set forth the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements under this 
section.  Id.  As revised following issuance of the DAV v. 
Gober Federal Circuit decision, the amended section 
20.1404(b) left intact the legal standard necessary to plead 
error, but eliminated the more stringent denial-of-motion 
criteria and replaced it with language stating that 
insufficient pleadings would be "dismissed without prejudice 
to refiling".  See 66 Fed. Reg. 35903 (July 10, 2001).  This 
amendment to 38 C.F.R. § 20.1404(b) had the effect of 
allowing a claimant to re-file his motion without the adverse 
impact of finality.  See 38 C.F.R. § 20.1409(b) & (c).

In the Simmons case, the Court held that to the extent its 
case law "can be read to hold that it is permissible to 
deny, rather than dismiss without prejudice [to refiling], a 
CUE [clear and unmistakable error] claim as to a prior final 
RO decision because an appellant failed to meet pleading 
specifications, such opinions have been overruled by DAV v. 
Gober, supra."  Simmons, 17 Vet. App. at 114.  Because this 
case involves allegations of clear and unmistakable error in 
prior rating decisions that the Board denied in the March 
2003 decision as a matter of law, citing Luallen v. Brown, 8 
Vet. App. 92, 96 (1995) [if veteran fails to plead a valid 
claim of clear and unmistakable error, his claim should be 
denied as a matter of law], the Court-adopted Joint Motion 
for Remand instructed the Board to reconsider its decision in 
light of the Court's decision in Simmons.

Analysis

Preliminary matter: entitlement to an effective date prior to 
February 9, 1984 for the grant of service connection for 
arthritis of dorsal spine on grounds other than clear and 
unmistakable error in prior rating decisions

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board observes, however, that the Court-adopted Joint 
Motion for Remand did not identify any substantive defects in 
the Board's March 2003 decision.  The sole reason for remands 
as stated in the Joint Motion, as adopted by the Court, was 
the Simmons case, which was handed down after the Board's 
March 2003 decision. 

In its March 2003 decision, in addition to addressing the CUE 
claim, the Board also determined that the effective date of 
February 9, 1984 was properly assigned based on the 
application of law.  In essence, the Board determined in its 
decision of March 2003 that the veteran had not submitted any 
claim, either formal or informal, for service connection for 
a back disorder until January 1956.  The Board noted that 
this claim was finally denied by the RO in June 1956.  The 
veteran again claimed entitlement to service connection for a 
back disorder in May 1968.  The RO denied that claim in 
October 1968, which decision was affirmed by the Board in 
March 1969.  The Board further determined that the veteran 
did not again claim entitlement to VA benefits for his back 
disorder until February 9, 1984.  The Board concluded, citing 
38 U.S.C.A. § 5110(b) and 38 C.F.R. § 3.400(b)(2), that since 
a viable claim for service connection for a back disorder was 
not filed until February 9, 1984, entitlement to an effective 
date prior to such date was precluded as a matter of law.

The Court's Order of October 22, 2003 stated that the Board's 
decision of March 2003 was vacated as to the issue decided by 
the Board, namely, entitlement to an effective date prior to 
February 9, 1984 for the grant of service connection for 
arthritis of the dorsal spine, to include the issue of 
whether prior decisions were based on clear and unmistakable 
error.  

A review of the record reveals that the Board's decision as 
to the non-CUE aspect of the claim was not mentioned in the 
Joint Motion for Remand; on the contrary, the Joint Motion 
for Remand discussed the Board's decision only with respect 
to the denial of the earlier effective date claim on the 
grounds of clear and unmistakable error.  The Court's Order 
merely adopted the Joint Motion and similarly did not address 
the non-CUE aspect of the case. 

With respect to the above, the Board notes that the Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 
5 Vet. App. 435, 436 (1993); see also Tubianosa v. Derwinski, 
3 Vet. App. 181, 184 (1992) [stating appellant "should have 
developed and presented all of his arguments in his initial 
pleadings"].

The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).

In this case, as that part of the veteran's appeal seeking an 
earlier effective date on grounds other than clear and 
unmistakable error was not specifically addressed before the 
Court in the Joint Motion for Remand, the veteran effectively 
waived further appellate review of this issue.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

The Board additionally observes in passing that the veteran 
to his attorney have not since proffered  any contentions 
concerning the non-CUE aspects of this issue.

In short, for the reasons set forth immediately above, the 
Board finds that this matter was waived by the veteran at the 
Court and therefore is no longer at issue on appeal.  See 
Bucklinger, supra.

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  To the extent 
that the non-CUE aspect of the earlier effective date issue 
remains in contention (and for reasons expressed immediately 
above the Board believes that such is not the case), the 
Board adopts the reasoning   
set forth in its March 2003 decision and reiterated in brief 
below. 

Although the veteran's position has not been not stated with 
precision by his attorney, it appears that the contention 
advanced is that the veteran at some time prior to February 
9, 1984 raised a claim of entitlement to service connection 
for his back disability which was not adjudicated by the RO 
and that an earlier effective date should be assigned on that 
basis.  The attorney has referred to 1945, but he has not 
specified exactly when and how that alleged claim was 
presented to VA. 

In essence, the evidence demonstrates that prior to January 
1956 the veteran did not submit any claim, either formal or 
informal, for service connection for a back disorder.  The 
veteran did not appear to contend that he filed a specific 
claim for service connection for a back disability in 1945 or 
for a number of years thereafter.  His attorney's assertion 
that such a claim could be inferred by VA was not supported 
by any evidence of record, and the attorney has not been able 
to point to any specific evidence supportive of such 
contention.  

The Court has held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "there must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA. Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]  

The RO properly adjudicated the veteran's January 1956 and 
May 1968 claims, which were final by operation of law.  The 
Board's March 1969 decision denying the claim was final.  See 
38 C.F.R. § 20.1100, 1103.  The veteran did not again claim 
entitlement to VA benefits for his back disorder until 
February 9, 1984, and he has pointed to no such purported 
claim.  Entitlement to an effective date prior to such date 
is therefore precluded as a matter of law.  See 38 U.S.C.A. 
§ 5110(b) and 38 C.F.R. § 3.400.

The Board will therefore move on to the CUE claim which was 
the subject of the Joint Motion for Remand.

Entitlement to effective date prior to February 9, 1984 for 
grant of service connection for arthritis of dorsal spine on 
grounds of clear and unmistakable error in prior rating 
decisions

(i.)  Discussion

As is required by the Joint Motion, as adopted by order of 
the Court, the Board will revisit the veteran's CUE claim(s) 
in light of the Simmons v. Principi, 17 Vet. App. 104 (2003).  
In view of the foregoing, the Board will now proceed to 
address whether this claim should be dismissed for failure to 
adequately plead clear and unmistakable error in prior rating 
decisions, within the legal framework established by the 
Court's holding in Simmons.

Although as noted above the veteran's position has not been 
not stated with precision by his attorney, it appears that 
the general contention advanced is that VA committed CUE in 
failing to infer and adjudicate a claim of entitlement to 
service connection for a back disability.    

In the veteran's VA Form 9 of December 2001 as well as in 
multiple statements from his attorney submitted in support of 
the claim, it has been asserted that the veteran submitted a 
claim for his back injuries in 1945 which had never been 
properly adjudicated.  It also has been asserted that any 
reasonable fact finder would have concluded that the wounds 
the veteran sustained in combat in March 1945 had caused 
injury to his back, and that the RO erred in not inferring a 
claim for service connection for a back disorder.  The 
veteran's attorney has further stated that all RO decisions 
pertaining to the veteran's back claim since his first 
application for benefits was denied were clearly and 
unmistakably erroneous in not awarding service connection for 
a back disability.

The veteran and his attorney have had many opportunities to 
provide more substantive allegations of such error in 
specific rating decisions, but have failed to do so.  
Following issuance of the Court's Order in October 2003, the 
Board sent the veteran and his attorney a letter in November 
2003 advising that additional evidence and/or argument could 
be provided in support of this claim.  The only pertinent 
response came in a letter dated December 15, 2003 from the 
veteran's attorney wherein he again essentially reiterated 
his previous arguments, to wit, "[t]he issues before the 
[B]oard are the same issues he has with the VA since 1946, 
which are that he suffers from chronic pain on exertion from 
the German shell fragment located in his left axilla."  
The veteran's attorney still has provided nothing more than 
general statements regarding how the veteran has allegedly 
had the same "issues before the VA since 1946."  The 
argument does not refer to specific RO decisions and, as such 
it provides no cogent claim as to specific errors in fact or 
law in specific rating decisions that may be collaterally 
attacked on the grounds of clear and unmistakable error.

With these allegations for consideration, the Board  finds 
that the veteran through his attorney has proffered only 
vague, general allegations of clear and unmistakable error in 
unspecified prior RO rating decisions.  The Board therefore 
will, pursuant to the Court's holding in Simmons, supra, 
dismiss this claim without prejudice to refiling.
 
(ii.) Additional comments

In his pleadings to the RO the veteran's attorney has 
asserted that the March 1969 Board decision was in error in 
denying service connection for a back disorder.  The RO does 
not, however, have jurisdiction to determine whether a Board 
decision was clearly and unmistakably erroneous.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. 
(2003).  A motion challenging the March 1969 Board decision 
has not been properly filed.  As he was advised in the March 
2003 Board decision, if the veteran wishes to file a motion 
alleging Board CUE in that decision, he and his attorney 
should follow the procedure established in the law and 
regulations.  See, in particular, 38 C.F.R. § 20.1404 (2003).

The Board further observes in passing that to the extent that 
the veteran is attempting to challenge the October 1986 RO 
decision on the basis of clear and unmistakable error, that 
decision was affirmed by the Board in March 1969.  The 
October 1968 decision was, therefore, subsumed by the Board's 
March 1969 decision, and is not subject to reopening based on 
clear and unmistakable error.  
See Manning v. Principi, 16 Vet. App. 534, 540-41 (2002); see 
also 38 C.F.R. § 20.1104.  As noted above, if the veteran 
wishes to challenge the 1969 Board decision on such grounds, 
he must do so by filing a  motion with the Board, using 
correct procedure.

As a final comment, the Board finds no basis to remand this 
case to the RO for readjudication under the Simmons rule.  
Such remand would be useless.  Cf. Soyini and Bernard, both 
supra.  The Board believes that the tenor of the Joint Motion 
and Simmons, as well as the lack of specific subsequent CUE 
argument by and on behalf of the veteran, all lead to the 
conclusion that the veteran will be better served if the 
current appeal is dismissed by the Board and he starts with a 
clean slate at the RO with respect to any CUE claims.  The 
Board therefore dismisses this claim without prejudice to 
refiling.


ORDER

The veteran's claim alleging clear and unmistakable error in 
prior rating decisions as a basis to award an effective date 
earlier than February 9, 1984 for the grant of service 
connection for arthritis of the dorsal spine is dismissed 
without prejudice to refiling.


REMAND

To ensure compliance with the Court's Order, the Board will 
remand the issue of entitlement to an increased rating for 
the left shoulder disability (residuals, gunshot wound to 
left shoulder with retained foreign body) for further 
development and adjudication by the Agency of Original 
Jurisdiction (AOJ).

Reasons for Remand

New examination

The Court's Order of October 2003, which in essence adopted 
the Joint Motion for Remand, found that the Board's decision 
of March 2003 did not contain adequate reasons and bases for 
its conclusion that a higher disability evaluation was not in 
order for the veteran's left shoulder disability, to include 
on the basis that the Board's decision failed to adequately 
clarify whether the medical evidence showed that only one 
muscle group was involved.  On this point, it was noted in 
the Joint Motion that the Board had conceded in its decision 
that the veteran's residuals of the wound to the left 
shoulder was currently rated as an injury to muscle group I, 
but that the medical evidence alternatively suggested that 
muscle group III may be involved.  

The Joint Motion for Remand concluded on these facts that if 
the Board found the medical evidence inconclusive, the 
veteran should be ". . . afforded a thorough VA orthopedic 
examination that adequately describes the location and 
severity of any muscle damage that may be involved" with 
respect to the service-connected left shoulder disability.  
Accordingly, to ensure compliance with the Court's Order and 
the duty-to-assist provisions of the VCAA, a new examination 
is in order.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2003) [medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

The Veterans Claims Assistance Act of 2000

A remand also is in order to ensure compliance with the VCAA.  
The Court-adopted Joint Motion for Remand of October 2003 
indicated that on remand the Board should ensure that further 
case development complied with the statutory requirements 
regarding the VCAA's duty to notify and assist provisions.

In this case, no specific VCAA notice was provided by the RO 
to the veteran.  To remedy this error, the Board prepared and 
sent such notice to the veteran in January 2003 pursuant to 
the authority set forth in 38 C.F.R. § 19.9(a)(2)(ii).  
However, in May 2003, while this case was pending review at 
the Court, the Board's authority under this regulation was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [regulation giving Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under VCAA, 38 C.F.R. § 19.9(a)(2)(ii), 
was invalid as contrary to statutory authority, 38 U.S.C. 
§ 5103(b)].

Moreover, in light of a subsequent decision from the Federal 
Circuit, it appears the Board's VCAA notice letter of January 
2003 was defective to the extent that it informed the veteran 
that any evidence he had in support of his increased rating 
claim should be submitted within 30 days.  In a decision 
dated September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), the Federal Circuit invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found in 
PVA that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

With respect to the above, the Board notes that newly enacted 
legislation from Congress has reinstated VA's authority to 
make decisions on all claims without waiting for expiration 
of the one-year period.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).  This 
legislation was made retroactively effective from the date of 
passage of the VCAA, November 9, 2000.  However, nothing in 
this new law alters VA's responsibility to ensure that 
development under currently existing law is accomplished.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
implementing or clarifying law, court 
decisions  and/or VA directives is 
completed.

2.  VBA should schedule the veteran for a 
VA physical examination to determine the 
severity of his service-connected left 
shoulder disability.  The claims file 
should be provided to the examiner for 
review.  The examiner should describe all 
manifestations of this disability, to 
include a description of all muscle 
groups affected by the shell fragment 
wound.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should adjudicate any 
remaining issues arising from this 
appeal.  A supplemental statement of the 
case should be prepared if any benefit 
for which an appeal has been perfected 
remains denied.  The veteran and his 
attorney should be provided with the 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



